                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

ISIDRO COBOS,                                   §
      Plaintiff,                                §
                                                §
                                                §
v.                                              §         No. 4:21-CV-72-DC
                                                §
BLUEFIN WATER SOLUTIONS, LLC,                   §
and ROBERT JUNIOR PESINA,                       §
     Defendants.                                §


                          PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Isidro Cobos, Plaintiff in the above-entitled cause, complaining of Bluefin

Water Solutions, LLC, and Robert Junior Pesina, Defendants, and would respectfully show the

Court as follows:

                                            I. PARTIES

1.     Plaintiff, Isidro Cobos, is an individual and citizen of the state of Texas.

2.     Upon information and belief, at all times material hereto, Defendant Bluefin Water

Solutions, LLC, (Bluefin) is a company with its principal place of business in Oklahoma.

Defendant Bluefin may be served with summons by serving its registered agent for service, Texan

Registered Agent, LLC, at 5900 Barcones Drive, Suite 100, Austin, TX 78731.

3.     Upon information and belief, at all times material hereto, Defendant Robert Junior Pesina

(Defendant Pesina), an individual and a citizen of the state of Oklahoma and may be served with

summons at his last known residence located at 423 W Broadway St., Okeene, OK 73763 or

wherever he may be found.



                                                 Page 1 of 7
                                      Plaintiff’s Original Complaint
                               II. JURISDICTION AND VENUE

4.    The allegations of the preceding and succeeding paragraphs are incorporated herein by

reference for all purposes.

5.     The Court has jurisdiction over the lawsuit under 28 U.S.C. § 1332 because the suit is

between citizens of different states, and the amount in controversy exceeds $75,000, excluding

interest and costs.

6.     Venue is proper in the United States District Court, Western District of Texas Pecos

Division pursuant to 28 U.S.C. § 1391(b)(2) because this is the District in which a substantial part

of the events or omissions giving rise to the claim occurred.

                                            IV. FACTS

7.     The allegations of the preceding and succeeding paragraphs are incorporated herein by

reference for all purposes.

8.     Upon information and belief, on or about March 19, 2021, Defendant Pesina was working

as an employee of Defendant Bluefin and was driving a pickup truck for Defendant Bluefin in

Loving County, Texas.

9.     Defendant Pesina attempted to cross State Highway 302, failed to yield the right-of-way,

and caused a crash with Plaintiff who was traveling east on SH 302.

10.    Defendant Pesina’s and Defendant Bluefin’s negligence proximately caused the collision,

and the resulting injuries and damages sustained by Plaintiff in the collision.




                                                 Page 2 of 7
                                      Plaintiff’s Original Complaint
                                  V. COUNT I - NEGLIGENCE

11.    The allegations of the preceding and succeeding paragraphs are incorporated herein by

reference for all purposes.

12.    Defendant Pesina was guilty of negligence in other respects including but not limited to

the following:

                 a.     In failing to yield the right-of-way;
                 b.     In failing to keep a proper lookout;
                 c.     In failing to watch the road;
                 c.     In driving while inattentive;
                 e.     In failing to timely apply his brakes;
                 f.     In driving while distracted; and
                 g.     In a vehicle in a careless manner.
13.    Each of the foregoing acts or omissions of Defendant Pesina, singularly or in combination

with others, constituted negligence which was a proximate cause of the above-referenced

occurrence and Plaintiff’s injuries and damages.

                          VII. COUNT II –RESPONDEAT SUPERIOR

14.    The allegations of the preceding and succeeding paragraphs are incorporated herein by

reference for all purposes.

15.    Vicarious liability for Plaintiff’s injuries and damages attaches to Defendant Bluefin

through respondeat superior in the following respects:

                 a. Defendant Pesina was an employee of Defendant Bluefin at the time of the
                    incident;

                 b. Defendant Pesina was working in the course and scope of his employment at
                    the time of the incident;

                 c. Defendant Pesina was acting in furtherance of Defendant Bluefin’s business at
                    the time of the incident;




                                                  Page 3 of 7
                                       Plaintiff’s Original Complaint
               d. Defendant Pesina was working for the accomplishment of the object for which
                  he was hired; and

               e. Defendant Pesina’s negligence is a proximate cause of Plaintiff’s injuries and
                  damages.

                VIII. COUNT III—Negligent Entrustment, Hiring, Supervision,
                                Training and Retention

16.    The allegations of the preceding and succeeding paragraphs are incorporated herein by

reference for all purposes.

17.    Upon information and belief, the pickup driven by Defendant Pesina was leased by Defendant

Bluefin and was negligently entrusted to Defendant Pesina.

18.    Defendant Bluefin is responsible for the hiring, supervision, training, and retention of its

employees to assure the proper execution of their duties, including driving.

19.    Defendant Bluefin had a duty of care to hire, supervise and train its employees to drive in a

reasonable and safe manner.

20.    Defendant Bluefin breached its duty to exercise reasonable care and acted negligently and

careless in hiring, supervising, training, and retaining Defendant Pesina for the duties which

Defendant Bluefin could foresee and expect Defendant Pesina to perform in the course of his

employment.

21.    As a direct and proximate result of Defendant Bluefin’s negligence, as set forth above,

Plaintiff has suffered injuries and damages in an amount to be proved at trial.

                                 IX.     GROSS NEGLIGENCE

22.    The allegations of the preceding and succeeding paragraphs are incorporated herein by

reference for all purposes.

23.    The above-mentioned acts of negligence on the part of Defendants were of such character

as to make Defendants guilty of gross negligence. Defendants’ acts of negligence when viewed


                                                  Page 4 of 7
                                       Plaintiff’s Original Complaint
objectively from the standpoint of Defendants involved an extreme degree of risk, considering the

probability and magnitude of the potential harm to others. Defendants had actual, subjective

awareness of this risk, but nevertheless proceeded with conscious indifference to the rights, safety,

and welfare of Plaintiff. The gross negligence of Defendants was a proximate cause of the collision

and of the injuries and damages suffered by Plaintiff. As a result of Defendants’ gross negligence,

Plaintiff seeks and is entitled to an award of exemplary damages.

24.    Furthermore, Defendant Bluefin’s employees, officers, principals and/or vice-principals,

including Defendant Pesina, were acting in the scope and course of their employment, and they

had sufficient discretionary authority to speak and act for Defendant Bluefin with regard to the

conduct at issue, independent of higher authority and were therefore, acting with managerial

capacity.

25.    Defendant Bluefin further authorized, participated in or ratified the conduct of its

employees, officers, principals and/or vice-principals. Therefore, Defendant Bluefin is vicariously

liable for punitive damages based upon its authorization, participation, and/or ratification of the

conduct of its employees, officers, principals and vice-principals, including Defendant Pesina.

26.    Each of the foregoing acts or omissions, singularly or in combination with others, was a

proximate cause of the above-referenced occurrence and Plaintiff’s injuries and damages.

                                          X. DAMAGES

27.    The allegations of the preceding and succeeding paragraphs are incorporated herein by

reference for all purposes.

28.    As a direct and proximate result of Defendants’ negligence, Plaintiff has suffered damages

and personal injuries and, as provided by Texas law, is entitled to recover for those damages.

Plaintiff has suffered damages as follows:



                                                 Page 5 of 7
                                      Plaintiff’s Original Complaint
       a.      Physical pain sustained in the past;

       b.      Physical pain that, in reasonable probability, Plaintiff will sustain in the future;

       c.      Mental anguish sustained in the past;

       d.      Mental anguish that, in reasonable probability, Plaintiff will sustain in the future;

       e.      Physical impairment sustained in the past;

       f.      Physical impairment that, in reasonable probability, Plaintiff will sustain in the
               future;

       g.      Loss of wage earning capacity in the past;

       h.      Loss of wage earning capacity that, in reasonable probability, Plaintiff will sustain
               in the future;

       i.      Medical care expenses sustained in the past;

       j.      Medical care expenses that, in reasonable probability, Plaintiff will require in the
               future;

       k.      Disfigurement sustained in the past; and

       l.      Disfigurement that, in reasonable probability, Plaintiff will sustain in the future.

                                         XI.       PRAYER

29.    The allegations of the preceding and succeeding paragraphs are incorporated herein by

reference for all purposes.

30.    WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests the

Defendants be cited to appear and answer and that upon final trial by jury, Plaintiff recover against

Defendants the following:

       a. past and future damages as set forth above;

       b. exemplary damages;

       c. court costs;

       d. pre-judgment and post-judgment interest at the highest rate allowed by law; and


                                                 Page 6 of 7
                                      Plaintiff’s Original Complaint
e. for such other relief, at law or at equity to which Plaintiff may show himself entitled.


                                        Respectfully submitted,

                                        GLASHEEN, VALLES & INDERMAN, L.L.P.
                                        1302 Texas Avenue (79401)
                                        P.O. Box 1976
                                        Lubbock, TX. 79408
                                        Tel: (806) 776-1354
                                        Fax: (806) 329-0594
                                        Email: efile.pedro.leyva@gvilaw.com


                                        /s/ Pedro Leyva______________________
                                        Pedro Leyva
                                        State Bar No. 24100681

                                        ATTORNEYS FOR PLAINTIFF




                                         Page 7 of 7
                              Plaintiff’s Original Complaint
